                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA



SHELBY LAUDERDALE, ET AL.                               CIVIL ACTION


v.                                                      NO. 17-4152


JOSE CABALLERO, ET AL.                                  SECTION "F"

                           ORDER AND REASONS


     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.       No memoranda in opposition to

Westfield    Insurance   Company’s   motion   for   contempt   has    been

submitted.

     Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:


1      This Court exercised its power to enforce the parties’
settlement agreement. See Order and Reasons dtd. 9/11/18 (granting
Westfield’s motion to enforce settlement and ordering that the
plaintiffs must, within five days of the order, file a motion to
dismiss the state court action in accordance with the parties’
settlement agreement). Although the plaintiffs complied with the
portion of this Court’s order requiring that Derrick Drawsand
provide an executed release agreement to Westfield, the plaintiffs
have failed to move to dismiss with prejudice their lawsuit pending
in state court. According to Westfield, the state court lawsuit
remains pending notwithstanding the plaintiffs’ agreement to
dismiss the lawsuit with prejudice and this Court’s order mandating
enforcement of that term of the parties’ settlement agreement.
                                 1
that Westfield Insurance Company’s motion for contempt is hereby

GRANTED as unopposed.            This Court’s September 11, 2018 order

required that the plaintiffs file a motion to dismiss their state

court action with prejudice within five days; the plaintiffs failed

to comply. 2     Westfield has demonstrated entitlement to sanctions

in the form of an award for costs and attorney’s fees incurred in

bringing   its    motion   for    sanctions   and   motion   to   enforce   the

settlement agreement.      See Towne v. Gee Const., LLC, No. 11-1884,

2014 WL 4981442, at *2 (E.D. La. 2014)              IT IS FURTHER ORDERED:

that, within seven days, Westfield shall submit a proposed judgment

incorporating the amount of attorney’s fees incurred in preparing

the motion to enforce settlement and motion for contempt, along

with billing records substantiating reasonable attorney’s fees.



                       New Orleans, Louisiana, October 9, 2018



                                     _____________________________
                                          MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




2 The Court expressly admonished the plaintiffs regarding the
consequences of noncompliance:
     Failure to do so may result in sanctions including
     attorney’s fees incurred by Westfield in filing its
     motion to enforce settlement and any other motions
     necessitated by the plaintiffs’ non-compliance.
                                2
